Order filed January 14, 2020




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00922-CV
                                   ____________

         4922 HOLDINGS, LLC AND HORIZON UNITED GROUP
                    INTERNATIONAL, LLC, Appellants

                                         V.

     SALVADOR RIVERA D/B/A RIVERA'S COMMERCIAL, Appellee


                    On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-30658

                                    ORDER

      The notice of appeal in this case was filed December 2, 2019. To date, the
filing fee of $205.00 has not been paid. No evidence that cross-appellant is excused
by statute or the Texas Rules of Appellate Procedure from paying costs has been
filed. See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Cross-appellant is ordered to pay the filing fee in the amount of $205.00 to
the clerk of this court on or before January 24, 2020. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM



Panel Consists of Chief Justice Frost and Justices Christopher and Bourliot.